IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                               September 2019 Term
                                _______________
                                                                       FILED
                                  No. 18-0293                     November 20, 2019
                                                                       released at 3:00 p.m.
                                _______________                    EDYTHE NASH GAISER, CLERK
                                                                   SUPREME COURT OF APPEALS
                                                                        OF WEST VIRGINIA
                           SHIRLEY STEWART BURNS,
                                   Petitioner

                                        v.

      WEST VIRGINIA DEPARTMENT OF EDUCATION AND THE ARTS,
                               Respondent
      ____________________________________________________________

                Appeal from the Circuit Court of Kanawha County
                     The Honorable Joanna I. Tabit, Judge
                                 No. 16-C-319

                                   AFFIRMED

      ____________________________________________________________

                            Submitted: October 15, 2019
                             Filed: November 20, 2019




William V. DePaulo, Esq.                     Molly Poe, Esq.
Lewisburg, West Virginia                     Pullin, Fowler, Flannigan, Brown & Poe, PLLC
Counsel for Petitioner                       Charleston, West Virginia
                                             Counsel for Respondent




CHIEF JUSTICE WALKER delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.      “Summary judgment is appropriate where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, such as where the

nonmoving party has failed to make a sufficient showing on an essential element of the

case that it has the burden to prove.” Syllabus Point 4, Painter v. Peavy, 192 W. Va. 189,

451 S.E.2d 755 (1994).



              2.      “The circuit court’s function at the summary judgment stage is not to

weigh the evidence and determine the truth of the matter, but is to determine whether there

is a genuine issue for trial.” Syllabus Point 3, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d
755 (1994).



              3.      “To state a claim for breach of the duty of reasonable accommodation

under the West Virginia Human Rights Act, W.Va. Code, 5-11-9 (1992), a plaintiff must

allege[ ] the following elements: (1) The plaintiff is a qualified person with a disability; (2)

the employer was aware of the plaintiff’s disability; (3) the plaintiff required an

accommodation in order to perform the essential functions of a job; (4) a reasonable

accommodation existed that met the plaintiff’s needs; (5) the employer knew or should

have known of the plaintiff’s need and of the accommodation; and (6) the employer failed

to provide the accommodation.” Syllabus Point 2, Skaggs v. Elk Run Coal Co., 198 W. Va.
51, 479 S.E.2d 561 (1996).

                                               i
              4.     “Under the West Virginia Human Rights Act, W. Va. Code, 5–11–9

(1992), reasonable accommodation means reasonable modifications or adjustments to be

determined on a case-by-case basis which are designed as attempts to enable an individual

with a disability to be hired or to remain in the position for which he or she was hired. The

Human Rights Act does not necessarily require an employer to offer the precise

accommodation an employee requests, at least so long as the employer offers some other

accommodation that permits the employee to fully perform the job’s essential functions.”

Syllabus Point 1, Skaggs v. Elk Run Coal Co., 198 W. Va. 51, 479 S.E.2d 561 (1996).


              5.     “A constructive discharge cause of action arises when the employee

claims that because of age, race, sexual, or other unlawful discrimination, the employer has

created a hostile working climate which was so intolerable that the employee was forced

to leave his or her employment.” Syllabus Point 4, Slack v. Kanawha County Housing and

Redevelopment Authority, 188 W. Va. 144, 423 S.E.2d 547 (1992).



              6.     “In order to prove a constructive discharge, a plaintiff must establish

that working conditions created by or known to the employer were so intolerable that a

reasonable person would be compelled to quit. It is not necessary, however, that a plaintiff

prove that the employer’s actions were taken with a specific intent to cause the plaintiff to

quit.” Syllabus Point 6, Slack v. Kanawha County Housing and Redevelopment Authority,

188 W. Va. 144, 423 S.E.2d 547 (1992).




                                             ii
WALKER, Chief Justice:

                Petitioner Shirley Burns worked as a structural historian for the West

Virginia Department of Education and the Arts (WVDEA)1 until she resigned in March of

2014. Several months prior to that, she asked WVDEA to permit her to work weekends

from home rather than requiring her to take paid leave for her weekly absences from work

required for medical treatments. WVDEA did not accommodate that request, and Ms.

Burns continued working and taking leave for her medical treatments until she suffered an

asthma attack at work on January 14, 2014. After she did not return to work and ultimately

resigned, she sued WVDEA under the West Virginia Human Rights Act (Act).2 Ms. Burns

alleges that she was unlawfully denied a reasonable accommodation and that she was

constructively discharged as a result of her requested accommodation being denied. The

parties both filed motions for summary judgment, agreeing that there were no material facts

in dispute. The circuit court granted summary judgment in favor of the WVDEA on Ms.

Burns’s claims because (1) she did not require any accommodation to perform the essential

functions of her job and was permitted to take paid leave for her weekly medical treatments;




       1
         To avoid confusion, we refer to the WVDEA as the employer (and Respondent).
We note that the West Virginia Division of Culture and History is a sub-part of the
WVDEA, and the State Historic Preservation Office, the specific office employing Ms.
Burns, is a sub-part of the West Virginia Division of Culture and History.
       2
           W. Va. Code §§ 5-11-1 through –21.

                                             1
and (2) her constructive discharge claim, premised entirely on the denial of her request for

accommodation, failed as a matter of law. We affirm.



                     I.     FACTS AND PROCEDURAL HISTORY

              Ms. Burns worked as a historian and later a structural historian for the State

Historic Preservation Office (SHPO), a sub-part of the West Virginia Division of Culture

and History, beginning in 2006. She reviewed projects for compliance with the National

Historic Preservation Act and other federal and state laws and examined the impact of

projects on historic resources.     Ms. Burns described her daily tasks as involving

“[r]esearch, writing, talking on the phone, editing other workers’ work[,] [e]diting for

different projects that we put out[,]” and occasional site visits. By all accounts, Ms. Burns

was a valued employee.



              In March of 2013, Ms. Burns had an asthma attack that required

hospitalization and bedrest for the better part of the month. Ms. Burns took leave under

the Family Medical Leave Act (FMLA), which ran concurrently with her paid sick and

annual leave available under WVDEA policy. Ms. Burns returned to work in April 2013,

but was having trouble breathing while walking. Although Ms. Burns never made a formal

request for an accommodation at that time, a fellow employee would meet Ms. Burns with

a wheelchair at the loading dock, where her husband dropped her off for work, and take

her to her office. Ms. Burns used the wheelchair throughout the day as necessary, and an

employee would take her back to the loading dock at the end of the work day.

                                             2
             Due to her adult-onset respiratory illness and poor lung capacity, Ms. Burns’s

physician directed her to attend pulmonary rehabilitation/respiratory therapy twice a week

beginning in April 2013. According to Ms. Burns, the therapy began at 1:00 p.m. and

lasted until 3:30 or 4:00 p.m., and was offered only on Tuesdays and Thursdays. Ms. Burns

utilized her accrued sick and annual leave to attend the appointments. In August 2013,

when her paid leave was nearly depleted, Ms. Burns wrote a letter to Randall Reid-Smith,

the Commissioner of the Division of Culture and History. The letter provides, in pertinent

part,

             Part of my recovery includes Pulmonary Rehabilitation twice
             a week during the work week. . . . I have been participating in
             this treatment measure since April 2013. These sessions are
             not available on any other days than Tuesdays and Thursdays.
             I will be attending Pulmonary Rehabilitation twice weekly
             through at least January 2014 or later. This places me out of
             the office 7.5 hours during an average work week. On July 9,
             2013, several accommodation suggestions from my family
             physician, Dr. Ashish Sheth, M.D., were submitted to the
             agency as part of FMLA documentation. Among these
             included a modified/flexible schedule and working from home
             during times of illness. I am requesting to perform some of my
             duties from home; specifically, at this time, proofreading and
             editing duties. . . . I am requesting that I be allowed to work on
             the proofreading and editing tasks from home for a few hours
             (3 to 6 hours) each weekend. . . . As are the standard operating
             procedures of the agency, I would request that any hours
             worked on the weekend be applied towards time that I will be
             out of the office the next week. I am requesting this
             accommodation under Title I of the Americans with
             Disabilities Act . . . .

             Commissioner Reid-Smith responded by letter dated September 9, 2013, and

requested information and a medical release so that he could contact Ms. Burns’s

physicians and gather more information in order to make a more informed decision. Ms.

                                             3
Burns promptly cooperated and was also required to fill out an Americans with Disabilities

Act (ADA) Request for Accommodation Form. To complete the form, Ms. Burns was

asked to identify which job function she was having difficulty performing. She responded

that she was “unable to work the set work schedule on Tuesdays and Thursdays due to

medically necessitated and doctor ordered rehabilitation because of [her] disability.” When

asked what, if any, employment benefit she was having trouble accessing, Ms. Burns

responded, in pertinent part,

                     [t]he Division modifies the schedules of employees on
              a regular basis and allows other employees to routinely attend
              conferences, do site visitations and other work related duties
              on the weekend. Not being allowed to have a modified
              schedule, when the request would cost nothing and would
              benefit both the Division and me, is denying me the same
              benefit of similarly situated employees.



              And, when asked to describe the accommodation she was requesting, Ms.

Burns responded that she was requesting a modified schedule, specifically that she be

permitted to work from home approximately three to six hours on the weekend to make up

for some of the hours she missed during the work week to attend her respiratory therapy

appointments.



              Commissioner Reid-Smith then sent a letter to Ms. Burns’s physician, Dr.

Nasim Sheikh, asking six questions relating to the requested accommodation. These

questions and Dr. Sheikh’s responses are as follows:




                                            4
        [Question 1:] What are the limitations for Mrs. Burns
at this time?

        [Answer:] The patient has severe bronchial asthma. She
is allergic to house dust mites DP & DF. Long term exposure
can exacerbate her bronchial asthma.

      [Question 2:] How will these limitations affect her job
performance?

        [Answer:] I do not think that her ailment would affect
her job performance as her work is mostly limited to mental
utilization.

        [Question 3:] What specific job tasks are problematic
as a result of these limitations?

      [Answer:] Those jobs will only be problematic if she
has to undergo strenuous physical activity or exposure to
chemicals, allergens or irritants.

     [Question 4:]           How     long    will   she    need
accommodations?

      [Answer:] She will need accommodations until she
improves her bronchial asthma.

       [Question 5:] Are there any alternatives for therapy that
will accommodate the employee’s work schedule?

       [Answer:] She is on immunotherapy once a week at this
time along with anti-inflammatory topical medicine. Topical
anti-inflammatory medications are the standard treatment.

      [Question 6:] Is Mrs. Burns permanently unable to
perform these functions?

      [Answer:] It cannot be determined at this time as she is
slowly improving.




                               5
                Commissioner Reid-Smith testified that Ms. Burns was aware that her

condition did not require an accommodation as of October 2013, based on these responses

from Dr. Sheikh. But, he concedes that he, himself, did not formally respond to the request

for an accommodation to inform her that it was denied.



                On January 9, 2014, Petitioner exhausted her paid sick and annual leave.

That same day, Kanawha County’s water supply became contaminated due to a chemical

leak. Ms. Burns, having heard that there was an odor associated with the contaminated

water, took unpaid leave from work on Friday, January 10, 2014.3 Ms. Burns returned to

work on Monday, January 13, 2014.



                As a result of the contaminated water, West Virginia American Water

developed a written, publicized protocol dividing affected areas into sectors with

instructions as to when particular government agencies, businesses, and residences should

flush their pipes. January 13, 2014—the day Ms. Burns returned to work—was the day

her employer was directed to flush its pipes. Ms. Burns noticed a faint odor that afternoon,

and when she returned to work the following day, she had another asthma attack. She was

treated in the emergency room and released later that day, but remained off work after she

was released.


       3
        Ms. Burns does not allege nor is there any evidence in the record to support that
she requested to work from home that day as a reasonable accommodation for her disability
as opposed to taking unpaid leave.

                                             6
              Although her paid sick and annual leave had been depleted as of January 9,

2014, Ms. Burns was approved for emergency medical leave beginning on January 14,

2014. She also was approved for the WVDEA’s leave donation program, which provided

her in excess of eighty additional hours of paid leave. But, Ms. Burns never returned to

work. On March 11, 2014, she sent a letter to Commissioner Reid-Smith resigning her

position, citing that “to continue to work in this environment, without any ADA

accommodation, places my health at very substantial risk.” She claimed that she was

constructively discharged, given the return-to-work order issued by then-Governor

Tomblin after the water crisis. Ms. Burns was paid for the excess donated leave in her final

paycheck.



              Ms. Burns then sued WVDEA alleging that it violated its duty to provide a

reasonable accommodation under the Act, leading to her constructive discharge. She

alleges that her request to work on the weekends at home was for a reasonable

accommodation under the Act and that had her request been accommodated, she would

have had sufficient paid sick or annual leave to enable her to stay at home on January 14,

2014, which would have prevented her from being exposed to the fumes from the water

flushing process that she claims caused her asthma attack.



              The parties brought cross-motions for summary judgment and agreed that,

for purposes of their motions, there were no material facts in dispute. The circuit court

granted summary judgment in favor of the WVDEA. In doing so, the circuit court found

                                             7
that Ms. Burns did not request an accommodation for her disability to perform an essential

function of her job, but rather an accommodation to her schedule so as not to require use

of paid leave, and that the requested accommodation was not reasonable. Similarly, the

circuit court found that Ms. Burns voluntarily resigned and failed to establish a claim for

constructive discharge. Ms. Burns contests that order on appeal.



                                II.    STANDARD OF REVIEW

                 In examining the circuit court’s order, we apply a de novo standard of review4

to the well-settled parameters for summary judgment:

                         [s]ummary judgment is appropriate where the record
                 taken as a whole could not lead a rational trier of fact to find
                 for the nonmoving party, such as where the nonmoving party
                 has failed to make a sufficient showing on an essential element
                 of the case that it has the burden to prove.[5]



                 Further, “[t]he circuit court’s function at the summary judgment stage is not

to weigh the evidence and determine the truth of the matter, but is to determine whether

there is a genuine issue for trial.”6 With this standard in mind, we turn to the parties’

arguments.




       4
         Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994) (“A circuit
court’s entry of summary judgment is reviewed de novo.”).
       5
           Id. at syl. pt. 4.
       6
           Id. at syl. pt. 3.

                                                8
                                    III.   DISCUSSION

              Ms. Burns alleges that WVDEA failed to provide a reasonable

accommodation for her disability, which ultimately led to her constructive discharge, all in

violation of the Act. Those claims are interdependent, but we examine them separately.

We turn first to Ms. Burns’s reasonable accommodation claim.

A.     Ms. Burns’s Failure-to-Accommodate Claim

              In determining whether an employer is required by law to accommodate an

employee’s disability, the question is not simply, “would this help the employee who has

a qualifying disability and not impose too much of a burden on the employer?” Instead,

the appropriate inquiry in this context is whether Ms. Burns required an accommodation in

the form of working from home in order to perform the essential functions of her job.

Problematically, Ms. Burns’s arguments overlook these nuances of the Act’s requirements

in a reasonable accommodation analysis. 7 For that reason, she fails to grasp that while the

accommodation she wanted may have been helpful, the accommodation she requested was

not required to enable her to complete the essential functions of her job, and so cannot

serve to impose liability on WVDEA under the Act. To remedy this misunderstanding, we

review the law of reasonable accommodation, generally, and then the particular law




       7
        Although Ms. Burns did not bring claims under the Americans with Disabilities
Act, 42 U.S.C. §§ 12101 through 12213 (ADA), the rights under the ADA and the
WVHRA are coextensive, and authorities analyzing reasonable accommodation under the
ADA are, therefore, instructive. See, e.g., Kitchen v. Summers Continuous Care Ctr., LLC,
552 F. Supp. 2d 589, 592 n.5 (S.D.W. Va. 2008); Skaggs v. Elk Run Coal Co., 198 W. Va.
51, 68-69, 479 S.E.2d 561, 578-79 (1996).

                                             9
relating    to   telecommuting    and   work-from-home      arrangements     as   reasonable

accommodations. We then apply that law to the facts and circumstances of this case, noting

that analysis of reasonable accommodations under the Act is a case-by-case inquiry.8


       i.        Reasonable Accommodation

                 To begin we note that “[t]o comply with our Human Rights Act, an employer

must make reasonable accommodations for known impairments to permit an employee to

perform the essential functions of the job.”9 The West Virginia Human Rights Commission

defines an accommodation as “reasonable modifications or adjustments to be determined

on a case-by-case basis which are designed as attempts to enable an individual with a

disability to be hired or to remain in the position for which he was hired.”10




       8
          See 77 W. Va. C.S.R. 1, §4.4, in part (defining “reasonable accommodation” in
part, as “reasonable modifications or adjustments to be determined on a case-by-case basis.
. . .”)
       9
         Skaggs v. Elk Run Coal Co., 198 W.Va. 51, 65, 479 S.E.2d 561, 575 (1996). Of
course, to invoke the duty of reasonable accommodation, the employee must also be a
qualified individual with a disability as defined by the Act. See id. at syl. pt. 2.
       10
           77 W. Va. C.S.R. 1 § 4.4. Similarly, the ADA defines a reasonable
accommodation as consisting of three categories: (1) modifications or adjustments to a job
application process that enable a qualified applicant with a disability to be considered for
the position such qualified applicant desires; (2) modifications or adjustments to the work
environment, or to the manner or circumstances under which the position is held or desired
is customarily performed, that enable an individual with a disability who is qualified to
perform the essential functions of that position; or (3) modifications or adjustments that
enable a covered entity’s employee with a disability to enjoy equal benefits and privileges
of employment as are enjoyed by its other similarly situated employees without disabilities.
29 C.F.R. § 1630.2.

                                             10
               If an employer fails to offer an employee with a qualifying disability a

reasonable accommodation in order to accomplish an essential job function, then that

employer may face liability under the Act. Outlining the elements of such a claim, we held

in Skaggs v. Elk Run Coal Co. that

                      [t]o state a claim for breach of the duty of reasonable
               accommodation under the West Virginia Human Rights Act,
               W.Va. Code, 5-11-9 (1992), a plaintiff must allege[ ] the
               following elements: (1) The plaintiff is a qualified person with
               a disability; (2) the employer was aware of the plaintiff’s
               disability; (3) the plaintiff required an accommodation in order
               to perform the essential functions of a job; (4) a reasonable
               accommodation existed that met the plaintiff’s needs; (5) the
               employer knew or should have known of the plaintiff’s need
               and of the accommodation; and (6) the employer failed to
               provide the accommodation.[11]


               The first two elements of Skaggs are not disputed in this case; WVDEA

agrees that Ms. Burns has a disability, and that it was aware of her disability. The third

and fourth elements of Skaggs are what the parties here dispute—whether Ms. Burns

required an accommodation in order to perform the essential functions of her job, and

whether a reasonable accommodation existed that met her needs.



               We have had little need to embellish on the “requirement” prong of the third

element of Skaggs. With the exception of this case, the vast majority of litigation that

reaches our review pertains to the “essential functions” prong of the third element. And,

the statutory language and Skaggs are abundantly clear that an employee with a qualifying


      11
           Syl. Pt. 2, Skaggs v. Elk Run Coal Co., 198 W.Va. 51, 479 S.E.2d 561 (1996).

                                             11
disability cannot satisfy the elements of a failure-to-accommodate claim if he or she is fully

capable of performing the essential functions of his or her job without accommodation to

the limitations of his or her disability. The Seventh Circuit Court of Appeals, in Brumfield

v. City of Chicago, succinctly captured our view in Skaggs that there must be a connection

between the need for accommodation and the employee’s ability to perform the essential

functions of his job:

                [a]n employer need not accommodate a disability that is
                irrelevant to an employee’s ability to perform the essential
                functions of her job – not because such an accommodation
                might be unreasonable, but because the employee is fully
                qualified for the job without accommodation and therefore is
                not entitled to an accommodation in the first place. . . . A
                disabled employee who is capable of performing the essential
                functions of a job in spite of her physical or mental limitations
                is qualified for the job and the ADA prevents the employer
                from discriminating against her on the basis of her irrelevant
                disability. But since the employee’s limitations do not affect
                her ability to perform those essential functions, the employer’s
                duty to accommodate is not implicated. [12]

It follows that Ms. Burns must first establish that she required an accommodation in order

to perform the essential functions of her job to sustain her failure-to-accommodate claim.



                The pertinent question here for analyzing the fourth element of Skaggs is

whether a telework or work-from-home arrangement met Ms. Burns’s putative need for

accommodation for her disability. We note that the Equal Employment Opportunity




       12
            735 F.3d 619, 632–33 (7th Cir. 2013).

                                               12
Commission (EEOC) has issued guidance regarding working at home and telework as

reasonable accommodations under the ADA.13 This guidance provides that

                [n]ot all persons with disabilities need – or want – to work at
                home. And not all jobs can be performed at home. But,
                allowing an employee to work at home may be a reasonable
                accommodation where the person’s disability prevents
                successfully performing the job on-site and the job, or parts of
                the job, can be performed at home without causing significant
                difficulty or expense.[14]




       13
          Work At Home/Telework as a Reasonable Accommodation, U.S. EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, https://www.eeoc.gov/facts/telework.html
(last modified December 20, 2017).

       We note that a recent case decided by the Court of Appeals for the Fifth Circuit,
Texas v. Equal Employment Opportunity Comm’n, 933 F.3d 433 (5th Cir. 2019), discusses
the legal effect of agency guidance by highlighting the pertinent distinctions between final
agency action and general statements of policy. Because our discussion of EEOC
Guidance is prompted by Ms. Burns’s erroneous reliance on it, and because there is no
contention that WVDEA relied on EEOC Guidance in structuring its response to Ms.
Burns’s request for an accommodation, we need not consider the distinction made in that
case.

        Ms. Burns also relies on EEOC 2001 Q&A Guide Re: Work at Home
https://www.eeoc.gov/eeoc/foia/letters/2001/ada_reas_accomm_5.html (last modified
April 27, 2001), in which the EEOC Office of Legal Counsel answered a question relating
to an employee who had requested to work from home and was concerned that she would
instead be offered a leave of absence where the employer could backfill the employee’s
job. The EEOC responded that “[b]oth leave and working at home are forms of reasonable
accommodation.” But, it also noted that under those circumstances it would be a violation
of the ADA because requiring a leave of absence and backfilling the employee’s position
forced an employee to accept a less effective form of accommodation and deprived a
qualified employee of his job. Given that Ms. Burns’s position was never backfilled and
there is no allegation that her position was ever in jeopardy, we fail to understand the
applicability of this particular EEOC guidance to the facts of this case.
       14
            Work At Home/Telework, supra n.13 (emphasis added).

                                              13
To aid an employer in determining whether someone may need to work at home as a

reasonable accommodation, the guidance states that “[t]he individual must explain what

limitations from the disability make it difficult to do the job in the workplace, and how the

job could still be performed from the employee’s home.”15


                  The EEOC emphasizes in its guidance that an employer may select any

effective accommodation, even if it is not the one preferred by the employee. 16 We adopted

this axiom in Syllabus Point 1 of Skaggs:

                         Under the West Virginia Human Rights Act, W.
                  Va.Code, 5–11–9 (1992), reasonable accommodation means
                  reasonable modifications or adjustments to be determined on a
                  case-by-case basis which are designed as attempts to enable an
                  individual with a disability to be hired or to remain in the
                  position for which he or she was hired. The Human Rights Act
                  does not necessarily require an employer to offer the precise
                  accommodation an employee requests, at least so long as the




       15
          Id. (emphasis added). See also, Accommodation and Compliance: Telework, JOB
ACCOMMODATION NETWORK, https://askjan.org/topics/telework.cfm. The Job
Accommodation Network is a service provided by the U.S. Department of Labor’s Office
of Disability Employment Policy. That guidance, based on EEOC’s interpretation of
telework/work at home accommodations, provides that telework is often suggested as an
accommodation solution to address work-related barriers that can include: difficulty
commuting to and from work due to disability-related reasons; limited access to accessible
parking; limited worksite or workstation accessibility; environmental issues (e.g.,
construction activities, exposure to chemicals/irritants, temperature sensitivity,
problematic lighting, etc.); lack of privacy to manage personal/medical needs, like using
the restroom, taking medication, or receiving treatment; rigid work schedule; exposure to
viruses and bacteria; or workplace distractions affecting concentration.
       16
            Id.

                                               14
                 employer offers some other accommodation that permits the
                 employee to fully perform the job’s essential functions.[17]


In sum, an employer must offer an employee with a qualifying disability a reasonable

accommodation that enables the employee to perform the essential functions of his job.

Depending on the particular circumstances of each case, telework or another work-from-

home arrangement may be a reasonable accommodation. But, an employer is not required

to offer the exact accommodation requested by the employee. Rather, it must offer one

that is effective at addressing whatever limitation precludes the employee from performing

the essential functions of his or her job, provided that that reasonable accommodation

exists.18


       ii.       Ms. Burns Did Not Require a Work-From-Home Accommodation

                 Ms. Burns alleges that WVDEA failed to provide a reasonable

accommodation to her disability in violation of the Act. As summarized above, the relevant

inquiry is whether Ms. Burns required the accommodation of working from home on the

weekends in order to perform the essential functions of her position. Because she was

already permitted to miss work to attend her appointments, and her requested

accommodation served no other purpose than to allow her to avoid using her accrued paid




       17
             Syl. Pt. 1, Skaggs, 198 W.Va. 51, 479 S.E.2d 561 (emphasis added).

       Though not relevant for the purposes of our analysis, the “reasonableness” of an
       18

accommodation is viewed in balance with an employer’s prospective hardship in
implementing that accommodation.

                                              15
sick and annual leave, we find that she did not, and for that reason is entitled to no relief

under the Act on her failure-to-accommodate claim.



                Beginning with Ms. Burns’s request for accommodation, we note that she

was requesting to work from home on the weekends to make up missed time during the

week she spent attending her medical appointments so as not to require use of paid leave

to attend them.       Problematically, Ms. Burns confuses her desire for a particular

accommodation with the need for one.              She essentially argues that because an

accommodation existed that she believed to be reasonable (i.e., the WVDEA could have

let her work from home on weekends to make up missed time during the week), the

WVDEA had an obligation under the Act to provide her with that accommodation for her

disability or to engage in an interactive process through which to accomplish her need to

make up missed time during the week.           This analysis overlooks the need for an

accommodation captured in element three of Skaggs—“the plaintiff required an

accommodation in order to perform the essential functions of [her] job.”19


                Dr. Sheikh confirmed in his responses to Commissioner Reid-Smith’s

inquiry that her condition would not affect her job performance because her work was

limited to mental tasks. The only job tasks that he listed as potentially problematic were

any job tasks that would require Ms. Burns to undergo strenuous physical activity or




       19
            Syl. Pt. 2, Skaggs, 198 W. Va. 51, 479 S.E.2d 561 (emphasis added).

                                             16
exposure to chemicals, allergens or irritants. Ms. Burns testified in her deposition that

there was nothing about being in the office that affected her condition; in other words, she

was not exposed to chemicals, allergens or irritants that might exacerbate the condition that

prompted her to request permission to work from home.20 And, to the extent Ms. Burns

was required to exert herself during the work day, use of the wheelchair accommodated

that need.



                Ms. Burns contends that Dr. Sheikh’s response to question number four that

“she will need accommodations until she improves her bronchial asthma” dispels any

notion that she did not require an accommodation. We disagree. A plain reading of that

response clearly refers back to any accommodation necessary to help her avoid chemicals,

allergens or irritants, which Ms. Burns agrees were not at issue in her request for

accommodation. Ms. Burns further contends that her family physician, who completed

Ms. Burns’s FMLA paperwork, suggested a modified/flexible schedule as an

accommodation. However, that physician recommended a modified/flexible schedule as

an accommodation “during times of illness[,]” not modified scheduling in the absence of

illness so that Ms. Burns could avoid using accrued paid sick and annual leave.



                We find Ms. Burns’s reliance on the EEOC guidance on telework and work-

from-home arrangements, quoted above, to be misplaced. She presupposes that if a job


       20
            See infra for discussion on the water contamination exposure.

                                              17
can be done from home or can be completed on a modified schedule, then an employer is

required to offer that option to an employee with a qualifying disability. But, the inquiry

is much more nuanced than that, as is demonstrated in the EEOC’s guidance, which states

that “allowing an employee to work at home may be a reasonable accommodation where

the person’s disability prevents successfully performing the job on-site and the job, or parts

of the job, can be performed at home without causing significant difficulty or expense.”21



                  An example provided by the EEOC demonstrates when a telecommuting

arrangement can, and cannot, meet an employee’s need for accommodation. In this

example, a disabled employee is unable to reach work at the designated start time because

his disability requires him to take paratransit.22 In that instance, the EEOC instructs that

the employer should allow the employee to modify his schedule to begin work later to

comport with the paratransit schedule if it prevents him from reaching work on time, but

is not required to allow that employee to work from home. 23 In doing so, it reiterates that

the employer may select any effective accommodation, even if it is not the one preferred

by the employee.24




       21
            Work At Home/Telework as a Reasonable Accommodation supra, n.13 (emphasis
added).
       22
            Id.
       23
            Id.
       24
            Id.

                                             18
              Inherent in that guidance and example, and what Ms. Burns fails to

appreciate in relying on this example to support her position, is that in this example, the

disability itself necessitates the modified schedule. That is, because of the employee’s

disability and reliance on paratransit, he is unable, physically, to get to work at the

designated time, and for that reason the employer must accommodate him so as to perform

an essential function of the job—getting to work on time.



              Indisputably, Ms. Burns was capable of performing all essential functions of

her job without her requested accommodation and had no physical or mental limitations

that required her to work from home. Ms. Burns fully intended to (and did) attend work

every day, without issue, with the exception of the time missed from her appointments up

until the time of the water contamination in January 2014.         Ms. Burns’s requested

accommodation—that she be allowed to work at home on the weekend and “that any hours

worked on the weekend be applied towards time that I will be out of the office next

week”—did not alleviate a physical or mental limitation of her disability, but served only

to alleviate a dwindling supply of paid leave, and her need to attend medical appointments

relating to her disability was already being accommodated.



              In other words, while her disability did prompt the therapy appointments for

which she needed to miss work to attend, the WVDEA was already accommodating that

need in the form of accrued paid sick and annual leave, FMLA intermittent leave, and



                                            19
emergency leave.25 She does not allege that she was ever precluded from attending those

appointments or otherwise discriminated against or penalized for attending them. Ms.

Burns did not require an additional accommodation to allow her to work from home simply

because it would have accomplished a purpose beneficial to Ms. Burns. Succinctly,

                [t]he Human Rights Act does not necessarily require an
                employer to offer the precise accommodation an employee
                requests, at least so long as the employer offers some other
                accommodation that permits the employee to fully perform the
                job’s essential functions.26


                Finally, we can find no authority to support the notion that the WVDEA was

required by law to grant an accommodation to Ms. Burns’s schedule in order to enable her

to avoid using accrued paid sick and annual leave and then unpaid leave to attend

appointments where other, similarly-situated employees were required to do the same.27


       25
        See Employer-Provided Leave and the Americans with Disabilities Act, U.S.
Equal Employment Opportunity Commission (May 9, 2016):

              [R]equests for leave related to disability can often fall under existing
       employer policies. In those cases, the employer’s obligation is to provide
       persons with disabilities access to those policies on equal terms as similarly
       situated individuals. That is not the end of an employer’s obligation under
       the ADA though. An employer must consider providing unpaid leave to an
       employee with a disability as a reasonable accommodation if the employee
       requires it, and so long as it does not create an undue hardship for the
       employer.

(emphasis in original).
       26
            Syl. Pt. 1, in part, Skaggs, 198 W.Va. 51, 479 S.E.2d 561.
       27
         Ms. Burns does not allege that other employees were permitted to work at home
on weekends to make up time missed for appointments during the week. Rather, she
alleges that other employees were “permitted” to work on the weekends, generally.
Without conceding that such weekend work is necessarily relevant to Ms. Burns’s request
                                              20
Rather, EEOC Enforcement Guidance pertaining to reasonable accommodations reinforces

the propriety of paid and then unpaid leave as a reasonable accommodation:

               [p]ermitting the use of accrued paid leave, or unpaid leave, is
              a form of reasonable accommodation when necessitated by an
              employee’s disability. An employer does not have to provide
              paid leave beyond that which is provided to similarly-situated
              employees. Employers should allow an employee with a
              disability to exhaust accrued paid leave first and then provide
              unpaid leave. [28]

Likewise,

                     [e]mployees with disabilities must be provided with
              access to leave on the same basis as all other similarly-situated
              employees. Many employers offer leave—paid and unpaid—
              as an employee benefit. . . . Reasonable accommodation does
              not require an employer to provide paid leave beyond what it
              provides as part of its paid leave policy. [29]



              The Fourth Circuit Court of Appeals came to the same conclusion in Myers

v. Hose, noting that “[t]he interpretive guidelines for the ADA reinforce the conclusion that


to make up missed appointment times, we note that the individuals to whom Ms. Burns
refers are event staff whose work tasks specifically require weekend attendance, employees
who attend conferences (which WVDEA denies), or employees who are otherwise not
similarly-situated to Ms. Burns.
       28
          Enforcement Guidance: Reasonable Accommodation Under the Americans with
Disabilities Act, U.S. Equal Employment Opportunity Commission No. 915.002, available
at https://www.eeoc.gov/policy/docs/accommodation.html (last modified May 9, 2019)
(footnotes omitted). We note that the ADA was amended in 2008, after this document was
originally issued. However, the amendments undertaken broadened the statutory definition
of disability rather than substantively changing the duty of reasonable accommodation for
the purposes of our analysis.
       29
        Employer-Provided Leave and the Americans with Disabilities Act, supra n.25
(emphasis in original).

                                             21
reasonable accommodation does not include unscheduled paid leave. See 29 C.F.R. §

1630.2(o) (Appendix) (‘[O]ther accommodations could include permitting the use of

accrued paid leave or providing additional unpaid leave for necessary treatment. . . .’

(emphasis added).”30



              We acknowledge that once Ms. Burns’s paid leave was exhausted, she was

left with only unpaid leave, which is a difficult and often unsustainable position. 31 But,

under the WVDEA leave policy, similarly-situated employees with medical appointments

are also required to take accrued paid leave, and once that is exhausted, to seek unpaid

leave to attend those appointments.32 Thus, while perhaps WVDEA could have allowed

Ms. Burns to work from home to help her avoid the necessity of using her paid leave,33 Ms.


       30
         Myers v. Hose, 50 F.3d 278, 283 (4th Cir. 1995), superseded by statute on other
grounds, as recognized in Peninsula Regional Med. Ctr. v. Adkins, 137 A.3d 211 (Md.
2016).
       31
          Ms. Burns continued to accrue paid leave for hours worked in the office. Due to
her participation in WVDEA’s donated leave program, Ms. Burns appears to have only
taken one day of unpaid leave.
       32
         The WVDEA follows the leave policy of the State of West Virginia promulgated
by the Division of Personnel, which requires all employees to take accrued sick or annual
leave for medical appointments. Once the employee has exhausted that paid leave and
FMLA leave, if applicable, they may apply for emergency medical leave, which protects
an employee’s job for six months.
       33
          The majority of Ms. Burns’s argument focuses on her ability to perform her work
tasks at home, and that there is no undue burden to the employer for letting her do so.
Ignoring that WVDEA’s position is that no employees were permitted to work from home
pursuant to agency policy and to grant the requested accommodation would put Ms. Burns
in a better position than other employees required to take paid leave for their appointments,
Ms. Burns’s “reasonableness” argument in this regard is irrelevant given that she cannot
                                             22
Burns has not pointed us to any court that has interpreted the applicable failure-to-

accommodate provisions as requiring the WVDEA to do so.



              Because Ms. Burns did not require an accommodation to work from home

due to some environmental factor or other physical or mental limitation of her disability,

and was already provided leave to attend her appointments, we find that she has failed to

establish the third element of Skaggs. For that reason, the duty to accommodate was not

triggered, and the circuit court appropriately granted summary judgment on Ms. Burns’s

failure-to-accommodate claim.


B.     Ms. Burns’s Constructive Discharge Claim

              Ms. Burns’s second claim is for constructive discharge. The following

standard governs our analysis of Ms. Burns’s constructive discharge claim: “A constructive

discharge cause of action arises when the employee claims that because of age, race, sexual,

or other unlawful discrimination, the employer has created a hostile working climate which

was so intolerable that the employee was forced to leave his or her employment.”34 Further,

                    [i]n order to prove a constructive discharge, a plaintiff
              must establish that working conditions created by or known to
              the employer were so intolerable that a reasonable person
              would be compelled to quit. It is not necessary, however, that



establish the need for a reasonable accommodation to perform the essential functions of
her job in the first place.
       34
         Syl. Pt. 4, Slack v. Kanawha County Housing and Redevelopment Auth., 188 W.
Va. 144, 423 S.E.2d 547 (1992).

                                            23
                 a plaintiff prove that the employer’s actions were taken with a
                 specific intent to cause the plaintiff to quit.[35]



                 Specifically, Ms. Burns alleges that had her reasonable accommodation

request been granted, she would have had sufficient accrued leave as of January 2014 to

take off the day on which she was exposed to the fumes related to the water contamination.

We reiterate at the outset that there was no underlying duty to provide Ms. Burns with her

requested accommodation. So, to the extent her constructive discharge claim deals in

hypotheticals and speculation relating to her ability to have taken paid leave on the day the

SHPO flushed its pipes, we find no merit in it.36



                 As to her contention that the failure to grant her accommodation placed her

health at substantial risk, first, Ms. Burns was never prevented from attending her

appointments or otherwise discriminated against for attending them so as to place her

health at risk. Second, as discussed at length above, her requested accommodation, even

if granted, did not address any aspect of the SHPO office itself. In other words, there is no

connection between the requested accommodation and the ill health effects she suffered

due to MCHM exposure such that the denial of her accommodation can be said to have


       35
            Id. at syl. pt. 6.
       36
          Ms. Burns took unpaid leave on Friday, January 10, 2014, but returned to work
the following Monday, January 13, 2014, claiming that she had no idea what day the pipes
were scheduled to be flushed. As posed pointedly by the circuit court: “[t]his begs the
question: If plaintiff did not know when the Culture Center was flushing its pipes, how
would she have known to take that day off, paid or unpaid?”

                                               24
resulted in such an intolerable environment that any reasonable person would have left

their employment.



              Finally, insofar as the Governor’s “back-to-work order” ordered Ms. Burns

back to work when she was more susceptible than others to ill-effects from the fumes, we

note that Ms. Burns returned to work for only one-and-a half days post-contamination. Ms.

Burns did not return to work after January 14, 2014, until she voluntarily resigned her

employment on March 11, 2014. During that time she was on medical leave and was not

required by WVDEA to return to work at any time prior to her voluntary resignation.

Accordingly, we do not find that Ms. Burns can establish, in one-and-a-half days, such an

intolerable environment as a result of that “back-to-work order” so as to maintain a

constructive discharge claim against the WVDEA.



                                  IV.    CONCLUSION

             For the foregoing reasons, we find that the circuit court properly granted

summary judgment on Ms. Burns’s failure-to-accommodate and constructive discharge

claims and so affirm the March 6, 2018 order of the Circuit Court of Kanawha County.



                                                                           Affirmed.




                                           25